443 F.2d 369
UNITED STATES of America, Plaintiff-Appellant,v.ONE PHILCO TELEVISION, MODEL L3804BE, et al., Defendants-Appellees.
No. 27101.
United States Court of Appeals, Fifth Circuit.
May 18, 1971.

James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellant.
Ben Blum, Ted Bailey, Jr., Houston, Tex., for defendant-appellee.
Before BELL and THORNBERRY, Circuit Judges, and CHOATE, District Judge.
PER CURIAM:


1
The question presented by this appeal is whether a statutory forfeiture proceeding brought pursuant to 26 U.S.C.A. § 7302 is constitutionally permissible after Marchetti v. United States, 1968, 390 U.S. 39, 88 S.Ct. 697, 19 L.Ed.2d 889, and Grosso v. United States, 1968, 390 U.S. 62, 88 S.Ct. 709, 19 L.Ed.2d 906. The Supreme Court answered this question negatively in United States v. United States Coin and Currency, 1971, 401 U.S. 715, 91 S.Ct. 1041, 28 L.Ed.2d 434, (opinion announced April 5, 1971). Accordingly, the judgment of the district court, 292 F.Supp. 35, is affirmed.